thinking there might be something in Badger's objection, did not insist upon receiving the testimony.
So it was rejected.
NOTE. — See S. v. Poll, 8 N.C. 442, where it was held that the declarations of a deceased person that he was poisoned by certain individuals, not made immediately previous to his death, but at a time when he despaired of his recovery, and felt assured his disease would prove fatal, were admissible as dying declarations.
Cited: S. v. Blackburn, 80 N.C. 478; S. v. Shouse, 166 N.C. 308.